                Case 20-10343-LSS             Doc 5202        Filed 06/02/21        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                                  Chapter 11

    BOY SCOUTS OF AMERICA AND                               Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                            (Jointly Administered)
                           Debtors.
                                                            RE: D.I. 4137

        CERTIFICATE OF NO OBJECTION REGARDING THE SIXTH MONTHLY
           APPLICATION OF WHITE & CASE LLP FOR ALLOWANCE OF
       COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
            FROM MARCH 1, 2021 TO AND INCLUDING MARCH 31, 2021

                 The undersigned hereby certifies that, as of the date hereof, White & Case, LLP

(“White & Case”) has received no answer, objection or other responsive pleading to the Sixth

Monthly Application of White & Case LLP for Allowance of Compensation and

Reimbursement of Expenses for the Period from March 1, 2021 to and Including March 31,

2021 (the “Application”) (D.I. 4137), filed on May 17, 2021.

                 The undersigned further certifies that Morris Nichols has caused the review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the

Application appears thereon. Pursuant to the Notice, objections to the Application were to be filed

and served no later than June 1, 2021 at 4:00 p.m. (Eastern Time).

                 Accordingly, pursuant to the Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense

Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341)



1
 The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
              Case 20-10343-LSS       Doc 5202      Filed 06/02/21    Page 2 of 2




entered on April 6, 2020, the Debtors are authorized to pay the amount indicated below without

any further court order.

     (1) Total Fees        (2) Total Expenses         (3) 80% of         Total Debtors are
       Requested               Requested            Requested Fees       Authorized to Pay
                                                                            ( (2) + (3) )

     $2,828,345.00             $1,970.13              $2,262,676.00         $2,264,646.13

       WHEREFORE, White & Case respectfully requests that the Application be approved.


 Dated: June 2, 2021                        WHITE & CASE LLP
        New York, New York
                                            /s/ Jessica C. Lauria_____
                                            Jessica C. Lauria (admitted pro hac vice)
                                            1221 Avenue of the Americas
                                            New York, New York 10020
                                            Telephone: (212) 819-8200
                                            Email: jessica.lauria@whitecase.com

                                            – and –

                                            WHITE & CASE LLP
                                            Michael C. Andolina (admitted pro hac vice)
                                            Matthew E. Linder (admitted pro hac vice)
                                            Laura E. Baccash (admitted pro hac vice)
                                            Blair M. Warner (admitted pro hac vice)
                                            111 South Wacker Drive
                                            Chicago, Illinois 60606
                                            Telephone: (312) 881-5400
                                            Email: mandolina@whitecase.com
                                                   mlinder@whitecase.com
                                                   laura.baccash@whitecase.com
                                                   blair.warner@whitecase.com

                                            ATTORNEYS FOR THE DEBTORS AND DEBTORS
                                            IN POSSESSION




                                                2
